1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    Office of the Federal Defender
     801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
6
     Attorneys for
7    OMAR AMEEN
8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE                       )   Case No. 2:18-mj-152 EFB
     EXTRADITION OF OMAR                        )
12   ABDULSATTAR AMEEN TO THE                   )    ---------- ORDER GRANTING SUBPOENA
                                                    [proposed]
     REPUBLIC OF IRAQ,                          )   UNDER 18 U.S.C. § 3191 and § 2703
13                                              )
                                                )   Judge: Hon. Edmund F. Brennan
14
15            The Court hereby GRANTS the Defense request for a subpoena for non-content
16
     Facebook information as provided on the attached subpoena, which has been reviewed by the
17
     Court. Under 18 U.S.C. § 2703(d), the Court finds that the defense has offered specific and
18
     articulable facts showing that there are reasonable grounds to believe that the information sought
19
20   by the subpoena is relevant and material to an ongoing criminal investigation. The Court

21   ORDERS the issuance of the subpoena, and that it be served on Facebook with a copy of this

22   Order.
23
24                                                  IT IS SO ORDERED.

25                   21 2019
     DATED: February __,
26
27
                                                    Hon. Edmund F. Brennan
28                                                  United States Magistrate Judge



      --------- ORDER – US v. Ameen
     [proposed]
